Title: From Thomas Jefferson to Henry Banks, 15 January 1795
From: Jefferson, Thomas
To: Banks, Henry



Sir
Monticello Jan. 15. 95.

I have to acknolege the receipt of your favor on the subject of disposing of the Greenbrier lands mortgaged to me, in Philadelphia, and appointing  some person there to receive the money for which they are mortgaged. It is certainly much my wish to have the money paid, but having delivered the bonds to Mr. Hanson to collect and apply the money to a particular credit, I can only refer you to him for such arrangements on the subject as may answer both your purposes. I have written to him thereon, and have expressed to him my opinion that if he has no agent there, the money might be deposited in his name, and to his credit, in either the bank of the United states or of North America; but leaving it entirely to himself to decide on. I am Sir Your very humble servt

Th: Jefferson

